SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantx Filed by a Party other than the Registrant¨ Check the appropriate box: x PreliminaryProxyStatement ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under Rule 14a-12 ¨ Confidential, For Use of the CommissionOnly (as permitted by Rule 14a-6(e)(2)) GLOBETECH ENVIRONMENTAL, INC. [Missing Graphic Reference] (Name of Registrant as Specified In Its Charter) [Missing Graphic Reference] (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. (1) Title of each class of securities to which transaction applies: [Missing Graphic Reference] (2) Aggregate number of securities to which transaction applies: [Missing Graphic Reference] (3) Proposed maximum aggregate value of transaction: [Missing Graphic Reference] (4) Total fee paid: [Missing Graphic Reference] ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1) Amount Previously Paid: [Missing Graphic Reference] (2) Form, Schedule or Registration Statement No.: [Missing Graphic Reference] (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): [Missing Graphic Reference] (4) Filing Party: [Missing Graphic Reference] (5) Date Filed: [Missing Graphic Reference] GLOBETECH
